DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 14, 15, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Puresevic et al. (GB2158048B).
Regarding claims 1 and 20, Puresevic discloses a package (page 1, line 2), comprising: 
a container (page 1, line 2) defining a product storage region (page 1, lines 4-5); and 
a closure (2) having a base (8) and a lid (3); 
wherein the base is coupled to the container (page 3, lines 24-26) and the lid is movable relative to the base between a closed position (Fig. 3) and an open position (Fig. 1); 
a locking protrusion (19) on the base that extends in a radial direction from the base (Fig. 1); 

a collar base bead (24) extending in a radial direction from the collar side wall (Fig. 3); 
wherein the locking protrusion on the base and the collar base bead are in vertical alignment to prevent opening of the lid when the lid is in the closed position and the collar is in the locked position (Fig. 3; page 4, lines 12-22); 
wherein the collar is configured to be moved from the locked position to the unlocked position by a first user input (page 4, lines 23-29), with the collar base bead out of vertical alignment with the locking protrusion to allow opening of the lid (page 4, lines 23-32); and 
wherein the lid is movable from the closed position to the open position by a second user input (page 4, lines 30-32).
Regarding claim 2, the lid is rotatable relative to the base about a hinge (10).
Regarding claim 3, the collar is attached to the lid by at least one of cooperating beads and lips (6) to allow the collar to rotate relative to the lid and to substantially prevent vertical motion of the collar relative to the lid (page 3, lines 5-13; page 4, lines 23-32).
Regarding claim 4, the base includes a skirt (18), a shoulder (16), and a rim (7), wherein the rim is disposed at the top of the base and defines an opening (9) through the base, the shoulder is disposed below the rim (Fig. 3), and the skirt is disposed 
Regarding claim 7, the collar includes a hinge recess (21).
Regarding claim 14, a plurality of locking protrusions (19) are circumferentially separated by at least one unlocking slot (27), wherein the collar base bead is aligned with the at least one unlocking slot and configured to pass vertically through the at least one unlocking slot when the collar is in the unlocked position to allow opening of the lid relative to the base (page 4, lines 23-31).
Regarding claim 15, Puresevic discloses a closure (2) and collar (4) for a container (page 1, lines 2-3), comprising: 
a base (8) and a lid (3); 
wherein the lid is movable relative to the base between a closed position (Fig. 3) and an open position (Fig. 1); 
a locking protrusion (19) on the base that extends in a radial direction from the base (Fig. 1); 
a collar (4) coupled to the lid and having a side wall (5 and 22) that is movable between a locked position, in which it prevents the lid from opening, and an unlocked position in which it allows the lid to open (page 4, lines 12-32); and 
a collar base bead (24) extending in a radial direction from the collar side wall (Fig. 3);  Page 12 of 15French et al. 19-0677-US-ORD 
wherein the locking protrusion on the base and the collar base bead are in vertical alignment to prevent opening of the lid when the lid is in the closed position and the collar is in the locked position (Fig. 3; page 4, lines 12-22); 

wherein the lid is movable from the closed position to the open position by a second user input (page 4, lines 30-31).
Regarding claim 19, the base includes a skirt (18), a shoulder (16), and a rim (7), wherein the rim is disposed at the top of the base and defines an opening (9) through the base, the shoulder is disposed below the rim (Fig. 3), and the skirt is disposed below the shoulder (Fig. 3), wherein the skirt extends radially outwardly farther than the shoulder (Fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puresevic et al. in view of Delagrange et al. (20100147732).
Regarding claim 5, Puresevic DIFFERS in that it does not disclose the base is permanently attached to the container. Attention, however, is directed to the Delagrange 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Puresevic reference in view of the teachings of the Delagrange reference by permanently attaching the base to the container for the purpose of making the device child-resistant (par. 0001 and 0003 of Delagrange).
Regarding claim 6, the base is permanently attached to the container by a snap fit (par. 0068 of Delagrange).
Allowable Subject Matter
Claims 8-13 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610. The examiner can normally be reached Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DONNELL A LONG/Primary Examiner, Art Unit 3754